DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets filed on 28 SEPTEMBER 2020.  The claim set consisting of three (3) pages is considered where the Claims 1-15 are cancelled and Claims 16-30 are labeled with status identifiers. 
Current pending claims are Claims 16-30 and are considered on the merits below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 SEPTEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 2, character 224; Figure 7, character 42; Figure 18, character 30b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Claim Objections
Claim 22 is objected to because of the following informalities:  There is a period (.) missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21 and 23-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAKAREWICZ, US Publication No. 2014/0378348 A1. 
Applicant’s invention is drawn towards a device, a fluidic device.  
Regarding Claim 16, the reference MAKAREWICZ discloses a fluidic device, Figure 1, microfluidic system 50, [0045], comprising: a first part, Figure 1, portion 60 + device 54 + element 102, [0045, 0047-0049, 0062], comprising: a first inlet, Figure 1, port 96 + device 54, [0045, 0057], and a first outlet, Figure 1, port 90, [0057], mutually spaced apart, Figure 1 and Figure 2; and a second inlet, Figure 1, port 98, [0057], fluidically coupled to the first outlet via a channel, Figure 1 and 2, channel 74, [0067], and a second outlet, mutually spaced apart, Figure 1 and 2, passage 94  + elements 102, [0056, 0062]; and a second part, Figure 1, portion 58 + member 78  [0046, 0047, 0052],  comprising: a first chamber, Figure 1,  reservoir 62, [0047], arranged to contain a predetermined first amount of a first fluid, Figure 1, fluid 64, [0047], therein and a first wall portion arranged to contain, at least in part, the first fluid in the first chamber, Figure 1 and 2, member 78 
Additional Disclosures Included are: Claim 17: wherein the fluidic device according to claim 16, wherein the fluidic device is arranged to move from the first configuration, Figure 3 and 4, to the second configuration, Figure 1 and 2, by the first inlet and the first outlet perforating through the first wall portion into the first chamber, Figure 1, port 96 + device 54, [0045, 0057], and a first outlet, Figure 1, port 90, [0057].; Claim 18: wherein the fluidic device according to claim 17, wherein the first inlet and the first outlet comprise respective perforation members, Claim 19: wherein the fluidic device according to claim 16, wherein the first wall portion is arranged to fluidically seal around the first inlet and the first outlet in the second configuration, Figure 1, member 78 of first wall portion of reservoir 62 is arranged to fluidically seal around first inlet and second outlet, [0052].; Claim 20: wherein the fluidic device according to claim 16, comprising a first coupling member arranged to couple the first part and the second part in the second configuration, [0045-0059], portion 60 and portion 58 + member 78 are coupled together.; Claim 21: wherein the fluidic device according to claim 16, comprising a second coupling member arranged to moveably couple the first part and the second part in the first configuration, [0045-0059], portion 60 and portion 58 + member 78 are coupled together.; Claim 23: wherein the fluidic device according to claim 16, wherein at least one of: a length of the first outlet corresponds with a maximum depth of the first chamber, Figure 1 and 2, outlet 90 is same length/depth of reservoir 62, or a location of the first outlet corresponds with a location of the maximum depth of the first chamber.; Claim 24: wherein the fluidic device according to claim 16, wherein the first inlet is fluidically couplable to a gas source, whereby gas provided by the gas source is arranged to displace the first fluid via the first inlet, Figure 2, [0067].; Claim 25: wherein the fluidic device according to claim 16, wherein the first wall portion comprises a first layer coupled to a first edge of the first chamber, Figure 1, member 78 of first wall portion of reservoir 62 is arranged to fluidically seal around first inlet and second outlet, [0052].; Claim 26: wherein the fluidic device according to claim 16, wherein the second part is formed, at least in part, from a sheet material and wherein the first chamber comprises a concavity formed therein, [0058].; Claim 27: wherein the fluidic device according to claim 16, wherein the fluidic device is a microfluidic device, abstract, [0010].; Claim 28: wherein the fluidic device according to claim 16, comprising the first fluid, Figure 1, fluid 64, [0047].; Claim 29: wherein the fluidic device according to claim 28, wherein Claim 30: wherein disclosed is a method of controlling, [0035, 0134-0135, 0147], a fluidic device according to claim 16, see rejection to Claim 16 above, the method comprising: moving the fluidic device from the first configuration to the second configuration, from Figure 3-4 to Figure 2; and increasing a first pressure in the first chamber via the first inlet thereby urging at least a part of the predetermined first amount of the first fluid through the first outlet and urging at least a part of the predetermined second amount of the second fluid through the second outlet, abstract, Claims 15-20, [0062].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over MAKAREWICZ, US Publication No.  2014/0378348 A1.
Regarding Claim 22, the MAKAREWICZ reference discloses the claimed invention, but is silent in regard to wherein the second coupling member comprises a hinge or a pivot, arranged to rotatably couple the first part and the second part in the first configuration and/or the second configuration, to guide movement of the fluidic device from the first configuration to the second configuration.
While MAKAREWICZ discloses the cover 78 is bound to the base, or the cover includes a sealing member, or a capping member, and may be substantially planar, [0058], which is a variety of well-known coupling means for having the first and second parts couple to each other. 
Therefore, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the second coupling member comprises a hinge or a pivot, arranged to rotatably couple the first part and the second part in the first configuration and/or the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797